DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claim 2 line 4 recites “the first exterior step surface and the second exterior step surface and are configured”; it appears that the second recitation of the word “and” in this recitation is out of place or it has been typed in error. 
Claim 12 line 1 recites “each step stationary step has…” it appears that the phrase “stationary step” was inadvertently added in this recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and each step has a triangle-shaped cross-section to provide three horizontally extending and outwardly facing exterior step surfaces”; this recitation raises indefiniteness because per the disclosed invention as described in the specification and drawings, the three exterior step surfaces cannot be “outwardly facing” where at least the third exterior step surface must be facing rearwardly also as recited in further dependent claims. The same issue re-occurs in claim 14. 
Claim 2 recites “a user”; is it the same as “a user” established in claim 1 line 6? 
Claim 2 recites “so that the tread patterns will be stepped on by a user”; the use of the term “will” in this recitation implies the positive recitation and requirement of the method process of “will be stepped on” (in which case the claim would be indefinite as incorporating a method step within an apparatus claim); while it appears that applicant intended to recite it in intended use form e.g. “so that the tread patterns are adapted to be stepped on”.
Claim 4 recites “a first side of the ladder” and “a second side of the ladder”; since claim 1 from which claim 4 ultimately depends from, already establishes a first and second ladder sections and a front side and rear side for each ladder section, hence it is not understood what are the first and second sides of the ladder recited in claim 4 referring to. The same issue applies to claim 5.
Claims 8 and 13 recites “following rotation from the first orientation through an angle of about 120 degrees about the horizontal axis to assume a second orientation”; this recitation raises indefiniteness firstly because it is not understood what is meant by “following rotation from the first … to assume a second orientation” and secondly, because there does not appears to be any 120 degrees angle between the steps of the first ladder section and the second ladder section. And finally it is also not clear how applicant is comparing the first exterior surface of the steps of the first ladder section to the whole steps of the second ladder section. Due to the above issues, claims 8 and 13 are significantly unclear where they cannot be further examined on the merits; currently they are only rejected under 112 second paragraph (along with claim 9 which depends from claim 8) pending further clarification by the applicant. 
Claim 10 recites “the step-tread pattern of the second exterior step surface to face upwardly … when the ladder is in the folded mode”; it appear that the second exterior step surfaces would be facing outwardly and downwardly not upwardly when the ladder is in the folded mode. This limitation will be examined as best understood. 
Throughout the claim set, the claims recites the limitation “the first exterior surface” and “the second exterior surface” however, on numerous occasions the recitation fails to further clarify to which ladder section are the steps carrying said exterior surfaces belong to i.e. “of the steps of the first/second ladder section” is missing to proceed/follow those limitations. 
Dependent claims are rejected since they depends from a rejected claim.
Above are provided limited examples of indefiniteness issues. Applicant is required to revise and correct the claims in their entirety for issues similar to what is detailed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US (2004/0129497).
In regards to claim 1 Weiss discloses:
A reconfigurable ladder (100; Fig. 1) comprising a first ladder section (right hand side section; see annotated drawings) having a front side (facing away from second section) and a rear side (facing towards second section), a second ladder section (left hand side section; see annotated drawings) having a front side and a rear side (facing away and towards the first section), and a hinge (140) coupled to the first ladder section and the second ladder section (fig. 1), the hinge configured to mount the second ladder section to the first ladder section for pivotable movement about a horizontal leg-pivot axis (fig. 1) among several positions (figs. 1, 2A, 2B) so that a user can pivot the ladder sections about the horizontal leg-pivot axis (axis passing through hinges 140) to establish a FOLDED mode (two sections shown in fig. 2A) of the reconfigurable ladder in which the front sides of the first and second ladder sections face outwardly away from one another and the rear sides face toward one another (two sections closer to viewer fig. 2A), an UNFOLDED mode (fig. 1) of the reconfigurable ladder in which the first and second ladder sections are inclined in oppositely sloping relation (fig. 1) to one another 

    PNG
    media_image1.png
    645
    574
    media_image1.png
    Greyscale


In regards to claim 2 Weiss as modified above teaches each step includes a first exterior step surface (see annotated drawings), a second exterior step surface (see annotated drawings), and a third exterior step surface (see annotated drawings),

    PNG
    media_image2.png
    349
    547
    media_image2.png
    Greyscale


However, Weiss figure 26 and 27 clearly teaches a tringle shaped step with a tread pattern (fig. 27). While figure 27 appears to have the tread pattern curved around the front edge, it does not explicitly show it; therefore, if it was found that the tread pattern does not extend to what is equivalent to the second exterior surface, examiner provides that, it has been held that a mere duplication of parts, such as the duplication of the tread pattern onto the second exterior surface, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art would find that introducing a tread pattern onto the second exterior surface would result in the predictable outcome of providing an enhanced traction for the worker when standing on the second exterior surface when the ladder is in the fully extended configuration shown in fig. 2B. Furthermore, one of ordinary skill in the art would find it unnecessary to have the treat pattern on the third exterior surface since it is never used to stand on and would only result in added expenses. The modification above consequently teaches the first exterior step surface and the second exterior step surface are configured so that the tread patterns will be stepped on by a user when the ladder is in either the UNFOLDED or FULL- EXTENSION modes.
	In regards to claim 3 Weiss as modified above teaches the third exterior step surface is smooth (one of ordinary skill in the art would find it unnecessary to have the 
	In regards to claim 4 (as best understood) Weiss as modified above teaches when the second ladder section is in the UNFOLDED mode, (1) the steps of the first ladder section are oriented to cause the first exterior step surface having treads to face upwardly (as shown in fig. 1), the second exterior step surface having treads to face forwardly toward a user standing on a first side of the ladder facing the first ladder section (as shown in fig. 1), and the third exterior step surface without treads to face rearwardly away from a user standing on the first side of the ladder (fig. 1), and (2) the steps of the second ladder section are oriented to cause the first exterior step surface having treads to face forwardly toward a user standing on a second side of the ladder facing the second ladder section, the second exterior step surface having treads to face upwardly, and the third exterior step surface without treads to face rearwardly away from a user standing on the second side of the ladder (as best understood; fig. 1).
	In regards to claim 5 (as best understood) Weiss as modified above teaches when the ladder is in the FULL-EXTENSION mode (configuration in figure 2B), (1) the steps of the first ladder section are oriented to cause the first exterior step surface having treads to face upwardly, the second exterior step surface having treads to face forwardly toward a user standing on the first side of the ladder facing the first ladder as best understood; fig. 2B).
Claims 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US (2004/0129497).
In regard to claim 6 Weiss discloses:
A reconfigurable ladder (100; Fig. 1) comprising first and second ladder sections (right and left hand side sections; see annotated drawings above), and a hinge (140) arranged to couple upper ends of the first and second ladder sections together (as shown in fig. 1) to support the second ladder section for pivotable movement relative to the first ladder section about a leg-pivot axis (axis passing through hinges 140) from a closed position (as shown in fig. 2A) adjacent to the first ladder section and associated with a folded mode (fig. 2A) of the ladder first through an acute angle to arrive at a partly opened position (fig. 1) associated with an unfolded mode (fig. 1) of the ladder (100) and second through an obtuse angle (shown in fig. 1) to arrive at a fully opened position (shown in fig. 2B) associated with a full-extension mode (fig. 2B) of the ladder, wherein each ladder section includes laterally spaced-apart first and second legs (110 and 112 for right and left hand side sections shown in fig. 1) and a series of steps (120) arranged in stationary positions to interconnect the laterally spaced-apart first and second legs 

    PNG
    media_image2.png
    349
    547
    media_image2.png
    Greyscale

In regards to claim 6 Weiss does not explicitly disclose in figure 1 a tread pattern for the first and second exterior surfaces and a smooth surface for the third exterior surface. 
However, Weiss figure 26 and 27 clearly teaches a tringle shaped step with a tread pattern (fig. 27). While figure 27 appears to have the tread pattern curved around the front edge, it does not explicitly show it; therefore, if it was found that the tread pattern does not extend to what is equivalent to the second exterior surface, examiner 
In regards to claim 6 while Weiss discloses triangle-shaped cross-section on the steps of the first ladder section; Weiss does not disclose the second ladder section steps has a triangle-shaped cross-section. However, it has been held that a mere duplication of parts, such as the duplication of the triangle-shaped cross-section steps, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art would find that triangle-shaped cross-section of the steps provides a flat surface for the worker to stand on while the ladder is in the normal open configuration shown in fig.1 or in the fully extended configuration shown in fig. 2B when the second section is in line with the first ladder section, which would enhance safety in both configurations. 

	In regards to claim 10 Weiss as modified above teaches each step in the first ladder section is oriented to cause the step-tread pattern of the first exterior surface to face upwardly, the step-tread pattern of the second exterior surface to face forwardly away from the second ladder section when the ladder is in the folded mode (fig. 2A), and the smooth pattern of the third exterior surface to face rearwardly toward the second ladder section when the ladder is in the folded mode (third surface of the first ladder section as shown in annotated drawings above face rearwardly toward the second ladder section; fig. 2A), and wherein each step in the second ladder section is oriented to cause the step-tread pattern of the first exterior step surface to face forwardly away from the first ladder section when the ladder is in the folded mode (fig. 2A), the step-tread pattern of the second exterior step surface to face upwardly (as best 
	In regards to claim 11 Weiss as modified above teaches the first and second ladder sections are inclined in oppositely sloping relation to one another to form an acute included angle therebetween (as shown in configuration in fig. 1 as modified above) to cause the step-tread pattern of the first exterior surface of steps in the first ladder section and the step-tread pattern of the second exterior surface of steps in the second ladder section to face upwardly to engage feet of a user standing on steps of the first and second ladder sections when the ladder is in the unfolded mode (fig. 1) and the first and second ladder sections are aligned to lie in end-to-end relation to one another when the ladder is in the full-extension mode (fig. 2B) to cause the step-tread pattern of the first exterior surface of steps in the first ladder section to face upwardly to engage feet of a user standing on the steps of the first ladder section and to cause the step-tread pattern of the second exterior surface of steps in the second ladder section to face upwardly to engage feet of a user standing on the steps of the second ladder section and to cause the smooth pattern of the steps in the first and second ladder sections to face downwardly away from a user standing on steps in the first and second ladder sections (as shown in configuration in fig. 2B as modified above).
In regards to claim 12 Weiss does not explicitly disclose 60 degree included angle between each of the exterior surfaces respectively. However, it would have been obvious to a person of ordinary skill in the art to manufacture the steps of the first and second ladder sections to be on an equilateral triangular shape in order to provide the predicable result of having all three sides of the triangular step to be of the same size, .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, US (2004/0129497).
In regard to claim 14 Weiss discloses:
	A reconfigurable ladder (100; Fig. 1) comprising first and second ladder sections (right and left hand side sections; see annotated drawings), hinges (140) for mounting the second ladder section to the first ladder section for pivotable movement about a horizontal leg-pivot axis (axis passing through hinges 140) among several positions (figs. 1, 2A, 2B) so that a user can pivot the ladder sections relative to one another about the horizontal leg-pivot axis to establish discrete folded (fig. 2A), unfolded (fig. 1), and fuel-extension (fig. 2B) modes of the ladder, and wherein each ladder section includes two laterally spaced-apart and aligned step-support legs (110 and 112 for right and left hand side sections shown in fig. 1) and a series of steps (120) arranged to interconnect the aligned step-support legs and lie in vertically spaced-apart relation to one another (as shown in fig. 1), each step has a triangle-shaped cross-section [of the first ladder section] to provide three horizontally extending and outwardly facing exterior surfaces (see annotated drawings), each step is coupled to the aligned step-support 

    PNG
    media_image2.png
    349
    547
    media_image2.png
    Greyscale

In regards to claim 14 Weiss does not explicitly disclose in figure 1 a tread pattern for the first and second exterior surfaces and a smooth surface for the third exterior surface. 
However, Weiss figure 26 and 27 clearly teaches a tringle shaped step with a tread pattern (fig. 27). While figure 27 appears to have the tread pattern curved around the front edge, it does not explicitly show it; therefore, if it was found that the tread pattern does not extend to what is equivalent to the second exterior surface, examiner provides that, it has been held that a mere duplication of parts, such as the duplication of the tread pattern onto the second exterior surface, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art would find that introducing a tread pattern onto the second exterior surface would result in the predictable outcome of providing an enhanced traction for the worker when standing on 
In regards to claim 14 while Weiss discloses triangle-shaped cross-section on the steps of the first ladder section; Weiss does not disclose the second ladder section steps has a triangle-shaped cross-section. However, it has been held that a mere duplication of parts, such as the duplication of the triangle-shaped cross-section steps, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art would find that triangle-shaped cross-section of the steps provides a flat surface for the worker to stand on while the ladder is in the normal open configuration shown in fig.1 or in the fully extended configuration shown in fig. 2B when the second section is in line with the first ladder section, which would enhance safety in both configurations. 
	In regards to claim 15 Weiss as modified above teaches each of the ladder sections has a front side and a rear side (dies facing away and toward the other of the ladder sections respectively), the front sides of the first and second ladder sections face outwardly away from one another (fig. 2A) and the rear sides of the first and second ladder sections face inwardly toward one another (fig. 2A) when the ladder is in the folded mode (configuration in fig. 2A), the front sides of each of the first and second ladder sections face outwardly in the same direction toward a user about to climb the 
	In regards to claim 16 Weiss as modified above teaches the step-tread patterns of the first exterior surface of the steps included in the first ladder section and the step-tread patterns of the second exterior surface of the steps included in the second ladder section face upwardly (eventual when in the fully extended mode shown in figure 2B as a result of the triangular shaped steps being taught onto the second ladder section as detailed above) and the smooth pattern of the third exterior surface of the steps included in the first and second ladder sections face rearwardly when the ladder is in the full-extension mode in which the first and second ladder sections are aligned in end-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634